 



EXHIBIT 10.64
AMENDMENT TO EMPLOYMENT AGREEMENT
     This Amendment to Employment Agreement (the “Amendment”) is entered into
effective as of July 16, 2007 (the “Effective Date”), by and between Jean-Loup
Romet-Lemonne (the “Executive”) and IDM Pharma, Inc., a Delaware corporation
(the “Company”).
Recitals
     A. The Company and the Executive have executed that certain Employment
Agreement dated as of April 21, 2005 (the “Original Agreement”).
     B. In consideration of the premises, and other good and valuable
consideration, receipt of which is hereby acknowledged by the parties, the
Company and the Executive desire to amend the Original Agreement and provide for
Executive’s resignation from the Company’s Board of Directors as specified
herein, in each case effective as of the Effective Date.
Agreement
     The Company and the Executive, intending to be legally bound, agree as
follows effective as of the Effective Date:
1. Amendment of Original Agreement.
          (a) Deletion of Sections 2.2 and 2.3. Sections 2.2 and 2.3 of the
Original Agreement are hereby deleted in their entirety.
          (b) Amendment of Section 4.4.4. The first paragraph of Section 4.4.4
of the Original Agreement is hereby amended to read as follows:
     “4.4.4 With Good Reason. If the Executive resigns with Good Reason, then
the Company shall pay the Executive’s Base Salary and accrued and unused
vacation earned through the date of termination, at the rate in effect at the
time of termination subject to standard deductions and withholdings. In
addition, subject to the limitations stated in Section 4.4.6 herein and upon the
Executive’s furnishing to the Company, an effective waiver and release of claims
(a form of which is attached hereto as Exhibit A), within the time period set
forth therein, but in no event later than forty-five (45) days following
termination (the “Release”), and such Release becoming effective in accordance
with its terms, the Executive shall be entitled to:”
          (c) Amendment of Section 4.4.5. The first paragraph of Section 4.4.5
of the Original Agreement is hereby amended to read as follows:
     “4.4.5 Without Cause. If the Company terminates the Executive’s employment
without Cause, the Company shall pay the Executive’s Base Salary and accrued and
unused vacation earned through

 



--------------------------------------------------------------------------------



 



the date of termination, at the rate in effect at the time of termination
subject to standard deductions and withholdings. In addition, subject to the
limitations stated in Section 4.4.6 herein and upon the Executive’s furnishing
to the Company the Release within the time period set forth therein, but in no
event later than forty-five (45) days following termination, and such Release
becoming effective in accordance with its terms, the Executive shall be entitled
to:”
          (d) Amendment of Section 4.4.5(i). Section 4.4.5(i) of the Original
Agreement is hereby amended to read in its entirety as follows:
     “(i) continuation of the Executive’s annual Base Salary in effect at the
time of termination for a period beginning upon the Effective Date of the
Release and continuing for twenty four (24) months thereafter (the “Without
Cause Severance Period”), less standard deductions and withholdings, paid
pursuant to the Company’s standard payroll practices; and”
          (e) Amendment of Section 4.5.2. Section 4.5.2 of the Original
Agreement is hereby amended to read in its entirety as follows:
     “4.5.2 Good Reason. For purposes of this Agreement, Executive shall have
“Good Reason” for Executive’s resignation if: (w) any of the following occurs
without Executive’s consent; (x) Executive notifies the Company in writing that
Executive intends to terminate his employment no earlier than thirty (30) days
after providing the notice required by Section 4.2.1 of this Agreement; (y) the
Company does not cure such condition within thirty (30) days following its
receipt of such notice or states unequivocally in writing that it does not
intend to attempt to cure such condition, and (z) the Executive resigns from
employment within thirty (30) days following the end of the period within which
the Company was entitled to remedy the condition constituting Good Reason but
failed to do so:
     (i) without the Executive’s consent, a material reduction in the
Executive’s duties, authority, or responsibilities relative to the duties,
authority, or responsibilities in effect immediately prior to such reduction;
     (ii) without the Executive’s consent, the relocation of the Executive’s
principal place of business to a point that is not within thirty five (35) miles
of either 5820 Nancy Ridge Drive, San Diego, California, or 9 Parker, Irvine,
California;
     (iii) a material reduction by the Company of the Executive’s base salary as
initially set forth herein or as the same may be increased from time to time,
provided that if such reduction occurs in connection with a Company wide
decrease in Executive salaries and the percent decrease in the Executive’s base
salary does not exceed the percent decrease in base salary of any other
executive

 



--------------------------------------------------------------------------------



 



of the Company such reduction will not constitute Good Reason to terminate
Executive’s employment for purposes of this Agreement; or
     (iv) a material breach by the Company of Section 6 of this Agreement.”
          (f) Amendment of Section 6: The following provision is added to the
end of Section 6 of the Original Agreement:
     “The Company shall obtain the assumption of this Agreement by any successor
or assign of the Company. which shall agree to assume the obligations and
perform all of the terms and conditions of this Agreement.”
          (g) New Section 19: A new Section 19 is hereby added to the Original
Agreement as follows:
     “19. Deferred Compensation. Severance benefits payable pursuant to this
Agreement, to the extent of payments made from the date of termination of
Executive’s employment through March 15th of the calendar year following such
termination, are intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations and thus payable pursuant to
the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations; to the extent such payments are made following said
March 15th, they are intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations made upon an involuntary
termination from service and payable pursuant to Section 1.409A-1(b)(9)(iii) of
the Treasury Regulations, to the maximum extent permitted by said provision,
with any excess amount being regarded as subject to the distribution
requirements of Section 409A(a)(2)(A) of the Code, including, without
limitation, the requirement of Section 409A(a)(2)(B)(i) of the Code that payment
to Executive be delayed until 6 months after Executive’s separation from service
if Executive is a “specified employee” within the meaning of the aforesaid
section of the Code at the time of such separation from service.”
     2. Board Resignation and Removal.
          (a) Resignation. By executing this Amendment, Executive hereby resigns
from the Company’s Board of Directors as of the Effective Date
          (b) Removal from Board. As of the Effective Date the Executive shall
be automatically removed from the Board without the necessity of any formal
action by the Board.
     3. Miscellaneous Provisions.
          (a) Original Agreement. The Original Agreement, as amended by this
Amendment, shall continue in full force and effect after the date hereof. This
Amendment shall not affect the Executive’s execution of that certain Waiver and
Release signed on June 5, 2007 (the “Release”), which shall remain in full force
and effect, nor the Executive’s entitlement to

 



--------------------------------------------------------------------------------



 



benefits pursuant to Section 4.4.5 the Original Agreement (as modified by
section 1(d) of this Amendment) based on the execution of the Release.
          (b) Whole Agreement. No agreements, representations or understandings
(whether oral or written and whether express or implied) which are not expressly
set forth in the Original Agreement, as amended by this Amendment, have been
made or entered into by either party with respect to the subject matter of this
Amendment.
[Remainder of this page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     In Witness Whereof, each of the parties has executed this Amendment, in the
case of the Company by its duly authorized officer, effective as of the day and
year first above written.

                  “Company”    
 
                IDM Pharma, Inc.    
 
           
 
  By:   /s/ Sylvie Grégoire    
 
     
 
     [Name]    
 
           
 
           Title:    Chairman of the Board    
 
                “Executive”    
 
                /s/ Jean-Loup Romet-Lemonne                   Jean-Loup
Romet-Lemonne    

 